Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on November 03, 2021. Claims 1-3, 5-9, 11-22 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 03, 2021 has been entered.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 

Applicant argues “comparing, by the computer device, a revised distance of the first table from the subject table to distances of the other tables to the subject table using a K-Nearest Neighbor algorithm.” Applicant points out that a K-Nearest Neighbor algorithm is a machine 

In response examiner respectfully disagree. The comparing as recited nothing but linking the abstract idea to a particular field of use or technological environment (see MPEP 2106.05h) which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of associating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The all independent claims recited “a distance” and “a revised distance”. It is not clear what is meant by the “a distance” and “a revised distance”. What they include and how they are different. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, it recites reading, by a computer device, a vector----, determining, by the computer device, a first custom attribute ---, determining, by the computer device, a multiplier of the first custom attribute ----, revising, by the computer device, the vector of the first table ---, determining a first product by multiplying a count of the first keyword ---, determining a second product by multiplying a count of the second keyword ---, establishing a revised count of the first keyword in the vector of the first table ---, establishing a revised count of the second keyword in the vector ----, determining, by the computer device, a distance of the first table ---, comparing, by the associating, by the computer device, terms in the first table with a term ---.
The claim limitation as drafted (except the last limitations reading and comparing), is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The recited limitations are mental process and can be done with or without the use of a physical aid (e.g., pen and paper). See MPEP 2106.04(a)(2) III, B, If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.").
The claim recites additional element reading a vector of a first table in a database, the vector including counts of a plurality of keywords in the first table, the plurality of keywords including a first keyword and a second keyword and comparing a revised distance of the first table from the subject table to distances of the other tables to the subject table using a K-Nearest Neighbor algorithm. The reading step as recited amounts to mere data gathering, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Further, the comparing as recited nothing but linking the abstract idea to a particular field of use or technological environment (see MPEP 2106.05h) which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of associating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of etermining, by the computer device, a second custom attribute describing the first table, the second custom attribute having a vector including counts of at least a second portion of the plurality of keywords in the first table;---- and adding the fourth product to the revised count of the second keyword, which can be done mentally with or without a help of physical aid and is not an inventive concept that meaningfully limits the abstract idea. Further, generic computer implementation does not provide significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of determining, by the computer device, a distance of the first table from a subject table by comparing the further revised vector of the first table to a vector of the subject table, which can be done mentally with or without a help of physical aid and is not an inventive concept that meaningfully limits the abstract idea. Further, generic computer implementation does not provide significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of determining, by the computer device, that a term associated with the subject table is associated with the first table based on the comparing resulting in the distance of the first table from the subject table being less than distances of the other tables to the subject table, which can be done mentally with or without a help of physical aid and is not an inventive concept that meaningfully limits the abstract idea. Further, generic computer implementation does not provide significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of comparing comprises applying the K-Nearest Neighbors algorithm to the first table and at least one other table of the other tables, which can be done mentally with or without a help of physical aid and is not an inventive concept that meaningfully limits the abstract idea. Further, generic computer implementation does not provide significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of adding to the first table keywords in the first custom attribute that are absent from the first table, which can be done mentally with or without a help of physical aid and is not an inventive concept that meaningfully limits the abstract idea. Further, generic computer implementation does not provide significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of wherein the computer device includes software provided as a service in a cloud computing environment which can be done mentally with or without a help of physical aid and is not an inventive concept that meaningfully limits the abstract idea. Further, generic computer implementation does not provide significantly more than the abstract idea.

	As to claims 9, 11-20, they have similar limitations as of claims 1-3, 5-8 above. Hence, they are rejected under the same rational as of claims 1-3, 5-8 above.

Claim 21 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim 21 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of instructions to add to the first table keywords in the first custom attribute that are absent from the first table which can be done mentally with or without a help of physical aid and is not an inventive concept that meaningfully limits the abstract idea. Further, generic computer implementation does not provide significantly more than the abstract idea.

Claim 22 is dependent on claim 1 and includes all the limitations of claim 18. Therefore, claim 22 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of associating comprises linking the terms in the first table with the term in the subject table based on the determined distance which can be done mentally with or without a help of physical aid and is not an inventive concept that meaningfully limits the abstract idea. Further, generic computer implementation does not provide significantly more than the abstract idea.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169